 Exhibit 10.19(c)

SECOND AMENDMENT
TO THE
WAYSIDE TECHNOLOGY GROUP, INC.
(formerly known as PROGRAMMER'S PARADISE, INC.)
2006 STOCK-BASED COMPENSATION PLAN

In accordance with the power reserved to it in Section 20(a) of the Programmer's
Paradise, Inc. 2006 Stock-Based Compensation Plan (the "Plan"), effective July
5, 2006, except as otherwise specified below, the Board of Directors of Wayside
Technology Group, Inc., formerly known as Programmer's Paradise, Inc. (the
"Company"), hereby amends the Plan, as follows:

1.     Effective August 8, 2006, Section 1 is amended in its entirety to read:

"The Plan was originally established by Programmer's Paradise, Inc. effective
July 5, 2006, and was known as the Programmer's Paradise, Inc. 2006 Stock-Based
Compensation Plan. Effective August 8, 2006, the Company changed its name from
Programmer's Paradise, Inc. to Wayside Technology Group, Inc. Accordingly,
effective as of such date, the Plan shall be known as the Wayside Technology
Group, Inc. 2006 Stock-Based Compensation Plan and any references in the Plan to
Programmer's Paradise, Inc. shall be replaced with Wayside Technology Group,
Inc. The purpose of the Plan is to (i) attract and retain persons eligible to
participate in the Plan; (ii) motivate Participants, by means of appropriate
incentives, to achieve long-range goals; and (iii) link Participants' interests
with those of Wayside Technology Group, Inc.'s shareholders through compensation
that is based on the common stock, and thereby promote the continued growth and
financial success of the Company."

2.     Section 2(e) is amended to add the following sentence at the end thereof:

  "Notwithstanding the foregoing, no Award shall become payable upon a Change in
Control, the payment of which is governed by Code Section 409A, unless such
Change in Control constitutes a 'Change in Control' as defined by Code Section
409A."

3.     Section 2(k) is amended in its entirety to read as follows:

  "(k) 'Deferral Period' means the period during which the receipt of Common
Stock with respect to a Deferred Stock Award under Section 7 will be deferred."

 4.     Section 5(e)(ii) is amended in its entirety to read as follows:

    "(ii)  The maximum payment that can be made for Awards granted to any one
individual under Sections 7, 8, 9 and 11 (relating to Deferred Stock, Restricted
Stock, Stock Bonus and Stock Units) shall be $1,500,000 for any single or
combined performance goals established for any performance period, as determined
by reference to the Fair Market Value on the date of grant of the Award."





5.     Section 7(a) is amended in its entirety to correct a typographical error
to read as follows:

> "Crediting of Deferred Stock. Upon determination of the number of shares of
> Deferred Stock to be awarded to a Participant, the Committee shall direct that
> the same be credited to the Participant's account on the books of the Company
> but that issuance and delivery of the same shall be deferred until the date or
> dates provided in Section 7(b)."

6.     Section 13(a)(ii) is amended in its entirety to read as follows:

    "(ii)  Unless otherwise provided in an applicable Award Agreement and
subject to Section 6(e), in the event that the employment or service of a
Participant with the Company shall terminate on account of the death of the
Participant, all Options or SARs granted to such Participant, to the extent that
they were exercisable on the Participant's termination date, shall remain
exercisable until the earlier of the date that is one year after the
Participant's death or the expiration of the term set forth in the applicable
Award Agreement."

7.     Section 13(a)(iv) is amended in its entirety to read as follows:

    "(iv)  In the event of the termination of a Participant's employment or
service for Cause, all outstanding Options or SARs granted to such Participant
shall expire at the commencement of business on the Participant's termination
date."

8.    Section 14 is deleted from the Plan and any references to Section 14 or
the permissive deferral of Awards under the Plan shall be void.

9.    Effective January 1, 2007, Section 16 is amended in its entirety to read
as follows:

> "Unless otherwise provided by the Committee in an Award Agreement, any Award
> granted hereunder that has not been vested hereunder, or been canceled or
> forfeited under any provision of the Plan or the applicable Award Agreement,
> shall become fully exercisable and vest immediately upon a Change in Control."

* * * * *

 





To record the adoption of this Second Amendment to the Plan, the Company has
caused its authorized officers to affix its corporate name and seal this 10th
day of March, 2008

[CORPORATE SEAL]

 

WAYSIDE TECHNOLOGIES, INC.

     

Attest:

/s/ Kevin Scull  

By:

/s/ Simon F. Nynens

 

 

Name:

     

Title:

 

 